TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00338-CV


Habib Surani and H.S.N. Enterprises, Appellants

v.

Susan Combs, Comptroller of Public Accounts of the State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-11-001941, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Habib Surani and H.S.N. Enterprises (collectively "Surani") have failed to prosecute
this appeal.  Surani's brief was due on October 26, 2012.  On December 19, 2012, this Court's clerk
sent Surani a  notice informing him that his brief was overdue and cautioned that the appeal could
be dismissed for want of prosecution unless he filed a response reasonably explaining his failure to
file a brief.  The response was due by December 31, 2012.  Surani has not responded to the notice,
nor has he filed a brief.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b), (c).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Goodwin and Field
Dismissed for Want of Prosecution
Filed:   January 25, 2013